JOHNSON, J.,
specially concurring.
I concur that in a termination proceeding, the child is not a party required by statute or constitution to be served with notice of appeal. My concern with the majority opinion is that its general discussion of the juvenile code, ORS ch 419, and in particular ORS 419.486 relating to service of summons, may be misinterpreted as implying principles of law which we do not need to decide here.
Termination of parental rights is an ancillary proceeding under the jurisdiction of the juvenile court separate from the ordinary juvenile proceeding where the court is exercising jurisdiction over the child under ORS 419.476.1 Most of the procedural and substantive portions of ORS ch 419 relate to the latter. There are separate and distinct procedural requirements for termination which are set forth in some detail in ORS *128419.523 and 419.525. In those instances where ORS 419.523 and 419.525 are silent, then the general provisions of ORS ch 419 may apply. However where ORS 419.523 and 419.525 are specific, then those procedures govern and the other provisions of ORS ch 419 are inapplicable.
A termination proceeding may be commenced by any person filing a petition and service of summons. ORS 419.523. Under ORS 419.525(1) summons is required to be served only on the parent or parents against whom the petitioner is seeking termination. In view of this specific provision for service in a termination proceeding, it is clear that ORS 419.486 discussed in the majority opinion has no application to a termination proceeding. Since service of summons is not required to be served on the child, it also seems reasonable to conclude that the legislature did not intend the child be served with a notice of appeal. The interest of the child in a termination proceeding is substantially similar to the interest that a child would have in a dissolution of marriage proceeding particularly as it relates to custody and support. In spite of this interest, the legislature has not made the child a party in either proceeding.

ORS 419.476 provides:
"(1) The juvenile court has exclusive original jurisdiction in any case involving a person who is under 18 years of age and:
"(a) Who has committed an act which is a violation, or which if done by an adult would constitute a violation, of a law or ordinance of the United States or a state, county or city, or
"(b) Who is beyond the control of his parents, guardian or other person having his custody; or
"(c) Whose behavior, condition or circumstances are such as to endanger his own welfare or the welfare of others; or
“(d) Who is dependent for care and support on a public or private child-caring agency that needs the services of the court in planning for his best interests; or
"(e) Either his parents or any other person having his custody have abandoned him, failed to provide him with the support or education required by law, subjected him to cruelty or depravity or to unexplained physical injury or failed to provide him with the care, guidance and protection necessary for his physical, mental or emotional well-being; or
"(f) Who has run away from his home.
"(2) The court shall have jurisdiction under subsection (1) of this section even though the child is receiving adequate care from the person having his physical custody.
"(3) The provisions of subsection (1) of this section do not prevent a court of competent jurisdiction from entertaining a civil action or suit involving a child.”